NICE, O. J.
The rule, “ caveat emptor,” applies to sales of land under the order of the probate or orphans’ court. A purchaser at such a sale buys at his peril. Although he may pay the purchase-money, and get no title; yet, if he obtained no warranty, and if at the time of the sale there was no fraud, and no mistake or igno*213ranee of any material fact, he has no right to relief in a court of equity. Pie cannot found a right to relief on his mere ignorance or mistake of law.—Haden v. "Ware, 15 Ala. 149.
Tested by these principles, the complainant’s bill shows no right in him to relief. True, he alleges that, at the time of the sale, and up to a period subsequent to February, 1845, and to the execution of the note for the residue of the purchase-money, he was “ignorant that there was any defect in the title to said land, or that the title to the same did not pass by the said sale," or that “the first certificate had been improperly issued, and that a second one had issued.” But, construing these allegations most strongly against him, as it is our duty to do, we are bound to take them as allegations of his mere ignorance of the legal effect of the known facts. He does not pretend in his bill that he was ignorant of any of the following facts : that the intestate, at the time of his death, had nothing but a pre-emption right; that no entry of the land had been made at his -death ; that after his death the preemption right was established by his administrators, and the land entered by virtue thereof. These facts being known to the complaiuant at the time he purchased at the sale made under the order of the orphans’ court, it was immaterial whether he knew in whose name either of the certificates had issued; for, no matter in whose name they issued, the sale of the land as the real estate of the intestate, under the order of the orphans’ court, could not pass any title to the purchaser, for the reason, that at the time of his death, the intestate had no title, either legal or equitable, to the land, and no such interest therein as could be sold by order of any court.—Johnson v. Collins, 12 Ala. R. 322; Pettit v. Pettit, at last term ; Cothran v. McCoy, at this term. And if with a knowledge of these facts, the complainant purchased at the sale under the order of the orphans’ court, without fraud, and without any warranty, he has no right to call upon a court of equity to relieve him.—Jennings v. Adm’rs of Jenkins, 9 Ala. 285; Worthington v. McRoberts, 9 Ala. *214297; Pool v. Hodnett, 18 Ala. 752; Ricks v. Dillahunty, 8 Porter, 138.
The decree of the chancellor is affirmed, at the costs of the appellant.